Exhibit 10.1

Execution Version

Dated as of 14 June 2018

ICBC STANDARD BANK PLC

and

WORLD GOLD TRUST

on behalf of its series set forth on Schedule A hereto

 

 

ALLOCATED GOLD ACCOUNT AGREEMENT

 

 

 

1



--------------------------------------------------------------------------------

This ALLOCATED GOLD ACCOUNT AGREEMENT (this “Agreement”) is made as of the date
set out on the cover page of this Agreement

BETWEEN

 

(1) ICBC Standard Bank Plc, a public limited company incorporated under the laws
of England and Wales with its registered office at 20 Gresham Street, London,
EC2V 7JE, United Kingdom (the “Custodian”); and

 

(2) World Gold Trust, a Delaware statutory trust organized in series having its
principal office and place of business at 685 Third Avenue, 27th Floor, New
York, NY 10017 (the “Trust”).

INTRODUCTION

 

(1) The Custodian has agreed to open and maintain an Allocated Account for each
series of the Trust listed on Schedule A hereto (each, a “Fund” and
collectively, the “Funds”) and to provide other services to the Funds in
connection with the Allocated Accounts.

 

(2) Shares may be issued by a Fund against delivery of Gold made by way of
payment for the issue of such Shares. The Trust has agreed that Gold delivered
in connection with a subscription for Shares will be paid into the Metal
Accounts.

 

(3) The Custodian has agreed to transfer Gold deposited into a Fund Unallocated
Account to the corresponding Fund Allocated Account in connection with a
subscription for Shares and to transfer Gold from the Fund Allocated Account to
the Fund Unallocated Account in connection with redemption of Shares.

 

(5) The Trust has agreed that each Fund Allocated Account will be established
for the account of the applicable Fund, and that the Trust will have the sole
right to give instructions for the making of any payments into or out of a Fund
Allocated Account.

IT IS AGREED AS FOLLOWS

 

1. INTERPRETATION

 

1.1 Definitions: In this Agreement, unless there is anything in the subject or
context inconsistent therewith, the following expressions shall have the
following meanings.

“Affiliate” means an entity that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
the Custodian.

“AURUM” means the electronic matching and settlement system operated by LPMCL.

 

2



--------------------------------------------------------------------------------

“Authorized Participant” shall have the meaning assigned to such term in the
Unallocated Gold Account Agreement.

“Authorised Representatives” has the meaning given to that expression in clause
5.1.

“Dispute” means for the purpose of clause 16 any disagreement between the Trust
and the Custodian which has not been resolved amicably within a period of
fourteen London Business Days after the Custodian has received from the Trust,
or the Trust has received from the Custodian, written notification of the
disagreement.

“Fund Allocated Account” means the loco London Gold account established in the
name of a Fund and maintained for the benefit of the Fund by the Custodian on an
allocated basis pursuant to this Agreement.

“Fund Unallocated Account” means the loco London Gold account established in the
name of a Fund and maintained for the benefit of the Fund by the Custodian on an
Unallocated Basis pursuant to the Unallocated Gold Account Agreement.

“Gold” means (i) Physical Gold held by the Custodian or any Sub-Custodian under
this Agreement and/or (ii) any credit to an account, including a Fund
Unallocated Account, on an Unallocated Basis, as the context requires.

“Indirect Sub-Custodian” has the meaning given to that expression in clause
8.1(i).

“LBMA” means The London Bullion Market Association or its successors.

“Loco London” means with respect to an account holding Gold, the custody,
trading or clearing of such Gold in London, United Kingdom.

“London Business Day” means a day (excluding Saturdays, Sundays and public
holidays) on which commercial banks generally are open for business in London
and on which the London gold bullion market is open for business.

“LBMA Gold Price PM” means the price of a troy ounce of gold as determined by
ICE Benchmark Administration, the third party administrator of the London gold
price selected by the LBMA, or any successor administrator of the London gold
price, at or about 3:00 p.m. London, England time.

“London Good Delivery Standards” means the specifications for “good delivery”
gold bars, including, without limitation, the specifications for weight,
dimensions, fineness (or purity), identifying marks and appearance of gold bars,
set forth in “The Good Delivery Rules for Gold and Silver Bars” published by the
LBMA.

 

2



--------------------------------------------------------------------------------

“LPMCL” means London Precious Metals Clearing Limited or its successors.

“Metal Accounts” means a Fund Allocated Account and the corresponding Fund
Unallocated Account.

“New York Business Day” means a day other than a day on which a Fund’s listing
exchange is closed for regular trading.

“Phoenix Portal” means the Custodian’s electronic system which allows input of
clearing instructions and viewing of account balances, as it may be updated from
time to time.

“Physical Gold” means gold bullion that meets the London Good Delivery
Standards.

“Point of Delivery” means such date and time that the recipient (or its agent)
acknowledges in written form its receipt of delivery of Physical Gold;

“Rules” means the rules, regulations, practices, procedures and customs of the
LBMA, including the London Good Delivery Standards, the LPMCL, the Financial
Conduct Authority, the Prudential Regulation Authority, the Bank of England and
such other regulatory authority or other body, applicable to the activities
contemplated by this Agreement, including the activities of any Sub-Custodian.

“Shareholder” means the beneficial owner of one or more Shares of a Fund.

“Shares” means the units of fractional undivided beneficial interest in a Fund
which are issued by the Fund pursuant to its Prospectus.

“Sponsor” means WGC USA Asset Management Company, LLC, its successors and
assigns and any successor Sponsor.

“Sub-Custodian” means a sub-custodian, agent or depository (including an entity
within our corporate group) appointed by the Custodian pursuant to clause 8.

“Unallocated Basis” means, with respect to the holding of gold, that the holder
is entitled to receive delivery of Physical Gold in the amount standing to the
credit of the holder’s account, but the holder has no ownership interest in any
particular gold that the custodian maintaining that account owns or holds.

“Unallocated Gold Account Agreement” means the Unallocated Account Agreement of
even date herewith between the Trust and the Custodian pursuant to which each
Fund Unallocated Account is established and operated.

 

3



--------------------------------------------------------------------------------

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 (as
amended or re-enacted from time to time) and legislation supplemental thereto
and any other tax (whether imposed in the United Kingdom in substitution thereof
or in addition thereto or elsewhere) of a similar fiscal nature.

 

1.2 Headings: The headings in this Agreement do not affect its interpretation.

 

1.3 Singular and plural: References to the singular include the plural and vice
versa.

 

1.4 Construction: The word “including” means “including without limitation”. The
word “or” is not exclusive.

 

2. ALLOCATED ACCOUNT

 

2.1 Opening Allocated Account: The Custodian shall open and maintain the Fund
Allocated Account for each Fund.

 

2.2 Deposits and Withdrawals: A Fund Allocated Account shall evidence and record
deposits and withdrawals of Physical Gold made pursuant to the terms of this
Agreement.

 

2.3 Denomination of Allocated Accounts: A Fund Allocated Account will hold
deposits of Physical Gold and will be denominated in fine troy ounces (to three
decimal places).

 

2.4 Allocated Account Reports: The Custodian shall provide the Notices and
Reports set forth on Schedule B hereto. Such reports also will be made available
to the Trust by means of the Phoenix Portal, provided that, if the Phoenix
Portal is unavailable for any reason, the Trust and the Custodian will agree
upon a temporary notification system for making such reports available to the
Trust. Allocated holdings are available real time on the Custodian’s Phoenix
Portal and, for the avoidance of doubt, are not held on the Custodian’s balance
sheet.

 

2.5 Reversal of Entries: The Custodian shall reverse any provisional or
erroneous entries to a Fund Allocated Account which it discovers or of which it
is notified with effect back-valued to the date upon which the final or correct
entry (or no entry) should have been made and shall provide notice thereof in
accordance with Schedule B.

 

2.6 Provision of Information: Subject to clause 7.3, the Custodian agrees that
it will forthwith notify the Trust in writing of any encumbrance of which it is
aware is or is purported to have been created over or in respect of a Fund
Allocated Account or any of the amounts standing to the credit thereof.

 

2.7

Access: The Custodian will allow, and will procure that any Sub-Custodian that
the Custodian appoints allows, the Sponsor and the Trust and their identified
representatives, independent public accountants and bullion auditors access to
its premises, upon reasonable notice during normal business hours but without
limitation on the frequency of access to such premises, to examine the Physical
Gold held in a Fund Allocated Account and such records as they may reasonably
require to perform

 

4



--------------------------------------------------------------------------------

  their respective duties with regard to investors in a Fund’s Shares. The Trust
agrees that any such access shall be subject to execution of a confidentiality
agreement and agreement to the Custodian’s security procedures, and any such
audit shall be at the applicable Fund’s expense.

 

2.8 Regulatory Reporting: To the extent that the Custodian’s activities under
this Agreement are relevant to the preparation of the filings required of the
Trust under the securities laws of the United States or any other jurisdiction,
the Custodian will, to the extent permitted by applicable law, the Rules or
applicable regulatory authority, cooperate with the Trust and the Sponsor and
the Trust’s and the Sponsor’s representatives to provide such information
concerning the Custodian’s activities as may be necessary for such filings to be
completed. Additionally, to the extent that the Custodian’s activities or
controls in its capacity as custodian of the Trust’s assets are relevant to the
information presented in the financial statements of the Trust, the Custodian
will cooperate with the Sponsor and the Trust to assist the Sponsor in providing
the required written assurances regarding the reliability of the internal
controls used in the preparation of such financial statements, including by
providing the Sponsor’s and the Trust’s external auditors with any necessary
information and reports regarding the Custodian’s internal controls over
financial reporting as far as such reporting relates to the scope of the
Custodian’s duties.

 

3. DEPOSITS

 

3.1 Procedure: The Custodian shall receive deposits of Physical Gold into a Fund
Allocated Account relating to the same kind of Physical Gold and having the same
denomination as that to which the corresponding Fund Unallocated Account relates
only pursuant to transfers from the Fund Unallocated Account as provided in
clause 4.1(b) of the Unallocated Gold Account Agreement or as otherwise agreed
upon between Custodian and the Trust. The notice for any deposit of Gold to be
made into a Fund Allocated Account in connection with clause 4.1(b) of the
Unallocated Gold Account Agreement shall be made in accordance with clause
4.2(b) of the Unallocated Gold Account Agreement.

 

3.2 Right to Amend Procedure: The Custodian may amend the procedure in relation
to the deposit of Gold to a Fund Allocated Account only where such amendment is
caused by a change in the Rules, provided that the Custodian shall, whenever
practicable, notify the Trust and the Sponsor within a commercially reasonable
time prior to the date on which the Custodian amends its procedures or imposes
additional ones in relation to the transfer of Gold into a Fund Allocated
Account, and in doing so the Custodian will consider the Trust’s and the
Sponsor’s needs to communicate any such change to Authorized Participants and
others.

 

3.3 Allocation: Subject always to clause 5.3 of the Unallocated Gold Account
Agreement, the Trust acknowledges that the process of allocation of Physical
Gold to a Fund Allocated Account from the Fund Unallocated Account may involve
minimal adjustments to the weights of Physical Gold to be allocated to adjust
such weight to the number of whole bars available.

 

5



--------------------------------------------------------------------------------

4. WITHDRAWALS

 

4.1 Procedure: The Trust may at any time give instructions to the Custodian for
the withdrawal of Physical Gold from a Fund Allocated Account as provided for in
this Agreement, provided that a withdrawal may be made only by:

 

  (a) transfer to the corresponding Fund Unallocated Account or another account
maintained on an Unallocated Basis or as otherwise permitted in connection with
the transfers described in clause 4.1(a) of the Unallocated Gold Account
Agreement; or

 

  (b) transfer in the manner described in clauses 4.1(c) and (d) of the
Unallocated Gold Account Agreement.

The Trust anticipates exercising its rights under clauses 4.1(c) and (d) of the
Unallocated Gold Account Agreement on an exceptional basis only. Any Gold made
available to the relevant person (as instructed by the Trust) pursuant to
clauses 4.1(c) and (d) will be in a form which complies with the Rules or in
such other form as may be agreed between the Trust and the Custodian the
combined fine weight of which will not exceed the number of fine ounces of Gold
the Trust has instructed the Custodian to debit.

 

4.2 Notice Requirements: The notice for any withdrawal of Gold to be made from a
Fund Allocated Account (i) in connection with clause 4.1(a) of the Unallocated
Gold Account Agreement shall be made in accordance with clause 4.2(a) of the
Unallocated Gold Account Agreement and (ii) in connection with clauses 4.1(c),
(d) or (e) (with respect to transfers other than for the sale of Gold) of the
Unallocated Gold Account Agreement shall be made in accordance with clause
4.2(c) of the Unallocated Gold Account Agreement.

 

4.3 Right to Amend Procedure: The Custodian may amend the procedure for the
withdrawal of Gold from a Fund Allocated Account only where such amendment is
caused by a change in the Rules. Any such amendment will be subject to the
notification conditions of clause 3.2.

 

4.4 Specification of Physical Gold: The Custodian may specify the serial numbers
of the bars to be withdrawn once it receives instructions from the Trust to
effect a withdrawal of Physical Gold pursuant to clause 4.1. The Custodian is
entitled to select the Physical Gold to be made available for any such
withdrawal, provided, however, that it will use commercially reasonable best
efforts to select the smallest amount of Physical Gold necessary to satisfy the
withdrawal instruction. To the extent the Trust provides specific serial numbers
of bars to be so selected (which the Trust undertakes to the Custodian it shall
use its best efforts to do no more than once per calendar quarter), the
Custodian will select such Physical Gold as specified by the Trust.

 

4.5

Delivery Obligations: Unless otherwise instructed by the Trust on behalf of a
Fund or the relevant person, the Custodian shall make any transportation and
insurance arrangements in respect of delivery of Physical Gold in accordance
with its usual practice. Where instructions are given, the Custodian shall use
all reasonable efforts to

 

6



--------------------------------------------------------------------------------

comply with the same. The Custodian shall not be obliged to effect any requested
delivery if, in its commercially reasonable opinion, this would cause the
Custodian or its agents to be in breach of the Rules or other applicable law,
court order or regulation, the costs incurred would be excessive or delivery is
impracticable for any reason. All insurance and transportation costs shall be
for the account of the applicable Fund.

 

4.6 De-allocation: Following receipt by the Custodian of notice for the
withdrawal of Physical Gold from a Fund Allocated Account pursuant to clause
4.1, the Custodian shall de-allocate sufficient Physical Gold from the Fund
Allocated Account to credit the corresponding Fund Unallocated Account in the
amount required. The Trust acknowledges that the process of de-allocation of
Physical Gold for withdrawal and/or credit to the Fund Unallocated Account may
involve minimal adjustments to the weight of Physical Gold to be withdrawn to
adjust such weight to the whole bars available.

 

4.7 Risk: Where there is a shipment from the Custodian of Physical Gold, all
right, title and risk in and to such Physical Gold shall pass at the Point of
Delivery to the relevant person for whose account the Physical Gold is being
delivered.

 

5. INSTRUCTIONS

 

5.1 Giving of Instructions: Only the Trust, on behalf of the applicable Fund,
acting through its authorised representatives, shall have the right to give
instructions in respect of a Fund Allocated Account. The Trust shall notify the
Custodian in writing of the names of the people who are authorised to give
instructions on a Fund’s behalf (the “Authorised Representatives”). Until the
Custodian receives written notice to the contrary, the Custodian is entitled to
assume that any of those people have full and unrestricted power to give
instructions on a Fund’s behalf. The Custodian is also entitled to rely on any
instructions which are from, or which purport to emanate from, any person who
appears to have such authority. The Custodian reserves the right to obtain
further validation of any instructions.

 

5.2 Transfer Instructions: All transfers into and out of a Fund Allocated
Account shall be made upon receipt of, and in accordance with, instructions
given by the Trust to the Custodian. Such instructions shall be given through
the Phoenix Portal or by authenticated SWIFT message or, if for any reason the
SWIFT messaging system is not operational, by such other temporary means as the
Trust and the Custodian may agree from time to time. Other information (which
shall not constitute an instruction) related to transfers into and out of a Fund
Unallocated Account may be sent between the Trust and the Custodian by email or
by such other means as the Trust and the Custodian may agree from time to time.
Any such communication shall be deemed to have been given, made or served upon
actual receipt by the recipient.

 

5.3 Account Not to be Overdrawn: Except as otherwise specifically provided
herein, a Fund Allocated Account may not at any time have a debit balance
thereon, and no instruction shall be valid to the extent that the effect thereof
would be for the Fund Allocated Account to have a debit balance thereon.

 

7



--------------------------------------------------------------------------------

5.4 Amendments: Once given, instructions continue in full force and effect until
they are cancelled, amended or suspended. Any communication that cancels, amends
or suspends as instruction shall be valid only after actual receipt by the
Custodian in accordance with clause 5.2.

 

5.5 Unclear or Ambiguous Instructions: If, in the Custodian’s opinion, any
instructions are unclear or ambiguous, the Custodian shall use reasonable
endeavours (taking into account any relevant time constraints) to obtain
clarification of those instructions from the Trust and, failing that, the
Custodian may in its absolute discretion and without any liability on its part,
act upon what the Custodian believes in good faith such instructions to be or
refuse to take any action or execute such instructions until any ambiguity or
conflict has been resolved to the Custodian’s reasonable satisfaction.

 

5.6 Refusal to Execute: The Custodian may refuse to execute instructions if in
its reasonable opinion they are or may be, or require action which is or may be,
contrary to the Rules or any applicable law.

 

6. CONFIDENTIALITY AND DATA SECURITY

 

6.1 Disclosure to Others: Subject to clause 6.2, each party shall respect the
confidentiality of information acquired under this Agreement and neither will,
without the consent of the other party, disclose to any other person any
transaction or other information acquired about the other party, its business or
the Trust under this Agreement, provided that such other party has made clear,
at or before the time such information is provided, that such information is
being provided on a confidential basis (hereinafter referred to as “Confidential
Information”). Notwithstanding anything to the contrary in this Agreement, to
the extent required, a copy of this Agreement may be filed under the securities
laws of the United States or any other jurisdiction in connection with the
registration of the public offering of Shares by the Trust.

 

6.2 Permitted Disclosures: Each party accepts that from time to time the other
party may be required by law or the Rules, or required or requested by a
government department or agency, fiscal body or regulatory or listing authority,
required by the LPMCL (e.g., in connection with AURUM), or required as otherwise
may be necessary in conducting the Trust’s business, to disclose this Agreement
or Confidential Information acquired under this Agreement. In addition, the
disclosure of such information may be required by a party’s auditors, by its
legal or other advisors, by a company which is in the same group of companies as
a party (i.e., a subsidiary or holding company of a party) or (in the case of
the Trust) by the Sponsor, or any beneficiary of the Trust. Subject to the
agreement of the party to which information is disclosed to maintain it in
confidence in accordance with clause 6.1, each party irrevocably authorizes such
persons to make such disclosures without further reference to such party. The
obligations of each party under clause 6.1 will not apply to any Confidential
Information that: (a) was known to the receiving party prior to the date of this
Agreement other than as a result of disclosure under any other agreement between
the parties, (b) is or becomes generally available to the public through means
other than an unauthorized disclosure by the receiving party, (c) was or
subsequently is disclosed to the receiving party by a third party having a bona
fide right to disclose such Confidential Information without breaching any
obligation to the disclosing party, or (d) is developed by the receiving party
independently of information disclosed by the disclosing party.

 

8



--------------------------------------------------------------------------------

6.3 Permitted Disclosures to LPMCL and/or Other Clearing Members: The Trust
acknowledges that, the Custodian is a member of the LPMCL, and that from time to
time in carrying out its duties and obligations under this Agreement, it may be
necessary for the Custodian to disclose to LPMCL and/or other clearing members,
details of deposits and/or withdrawals undertaken or to be undertaken on the
Trust’s behalf pursuant to the terms of this Agreement, the Trust’s account
details and certain other information in order to act in accordance with the
Trust’s notices hereunder. Such disclosures may be made by the Custodian for the
purposes set out in this clause 6.3.

 

6.4 Data Security: The Custodian shall implement administrative, physical and
technical safeguards to protect Confidential Information under this Agreement
consistent with applicable industry standards. The Custodian hereby confirms
that the information technology resources used for administering the Allocated
Account are located within the territory of the United Kingdom and that it shall
seek the prior written consent of the Trust in the event that such resources are
located outside of the United Kingdom or the European Union.

 

7. CUSTODY SERVICES

 

7.1 Appointment: The Trust hereby appoints the Custodian to act as custodian of
the Physical Gold held in a Fund Allocated Account in accordance with this
Agreement and any Rules which apply to the Custodian, and the Custodian hereby
accepts such appointment.

 

7.2 Segregation of Physical Gold: The Custodian will be responsible for the
safekeeping of the Physical Gold on the terms and conditions of this Agreement.
The Custodian will segregate the Physical Gold from any Physical Gold which the
Custodian owns or holds for others by making appropriate entries in its books
and records and will require each Sub-Custodian to segregate the Physical Gold
from any Physical Gold which they own or hold for others by making appropriate
entries in their books and records. Entries on the Custodian’s books and records
to identify Physical Gold will refer to each bar of Physical Gold by refiner,
assay, serial number and gross and fine weight. Additionally, the Custodian will
require each Sub-Custodian to identify on its books and records each bar of
Physical Gold held by them by refiner, assay, serial number and gross and fine
weight and to provide such information to the Trust in accordance with Schedule
B. Under current LBMA market practices, the weight lists provided to the
Custodian by Sub-Custodians identify each bar of Physical Gold held for the
Custodian for the benefit of the Trust by refiner, assay, serial number and
gross and fine weight and by any other marks required for the identification of
a bar of Physical Gold under the Rules.

 

7.3

Ownership of Physical Gold: The Custodian will identify in its books and records
that the Physical Gold is being held for the applicable Fund, and will require
each Sub-Custodian to identify on its books and records that the Physical Gold
is being

 

9



--------------------------------------------------------------------------------

held for the Custodian for the benefit of the applicable Fund. The Custodian
shall ensure that the Physical Gold belonging to a Fund shall at all times be
free and clear of all liens and encumbrances and shall not be subject to any
right, charge, security interest, lien or claim of any kind, whether arising by
operation of law or otherwise, in favor of the Custodian, any Sub-Custodian or
any creditor of any of them or any other person. The Custodian shall not loan,
hypothecate, pledge or otherwise encumber any Physical Gold held in a Fund
Allocated Account absent the Trust’s written instructions to the contrary.

 

7.4 Location of Physical Gold: Unless otherwise agreed between the parties,
Physical Gold must be held by the Custodian at its London vault premises or,
when Physical Gold has been allocated to a Sub-Custodian employed by the
Custodian on a temporary basis pursuant to clause 8.1, in such Sub-Custodian’s
London vault. The Custodian agrees that it shall use, or where applicable
procure any Sub-Custodian to use, commercially reasonable efforts promptly to
transport any Physical Gold held for the Trust to its London vault premises at
the Custodian’s cost and risk. The Custodian agrees that all delivery and
packing shall be in accordance with the Rules and LBMA good market practices.

 

7.5 Replacement of Gold: Upon a determination by the Custodian that any Physical
Gold credited to a Fund Allocated Account does not comply with the Rules, the
Custodian shall as soon as practical replace such Physical Gold with Physical
Gold which complies with the Rules by (i) debiting the Fund Allocated Account
and crediting the Fund Unallocated Account with the requisite amount of Physical
Gold to be replaced, (ii) providing replacement Physical Gold which complies
with the Rules and which is of an amount that approximates the amount of
Physical Gold to be replaced as closely as practical and (iii) debiting the Fund
Unallocated Account and crediting the Fund Allocated Account with the requisite
amount of replacement Physical Gold. The Custodian shall not start the foregoing
replacement process on a particular London Business Day unless it is reasonably
sure that such replacement process can be started and completed in the same
London Business Day. The Custodian shall notify the Trust in accordance with the
requirements under Schedule B when (i) the Custodian has determined that
Physical Gold credited to the Fund Allocated Account does not comply with the
Rules and will be replaced and (ii) when replacement Physical Gold has been
credited to the Fund Allocated Account in accordance with the above
instructions. The cost and risk of any such replacement shall be borne by the
Custodian.

 

8. SUB-CUSTODIANS

 

8.1 Sub-Custodians:

(i) The Custodian may employ Sub-Custodians solely for the temporary custody and
safekeeping of Physical Gold until transported to the Custodian’s London vault
premises as provided in clause 7.4. The Sub-Custodians the Custodian selects may
themselves select sub-custodians to provide such temporary custody and
safekeeping of Physical Gold (each an “Indirect Sub-Custodian”), but such
sub-custodians shall not by such selection or otherwise be, or be considered to
be, a Sub-Custodian as such term is used herein.

 

10



--------------------------------------------------------------------------------

(ii) The Custodian will use reasonable care in selecting any Sub-Custodian and
will only use an LPMCL approved delivery location. In selecting any
Sub-Custodian with reasonable care, the Custodian is to determine if such
Sub-Custodian can reasonably be expected to operate in a reasonable and prudent
manner and in compliance with the Rules and all other relevant laws, rules and
regulations applicable to its services as a sub-custodian of Gold.

(iii) As of the date of this Agreement, the Sub-Custodians that the Custodian
may use for the purposes of this Agreement are: Bank of England, Brink’s
Limited, G4S Cash Solutions (UK) Limited, HSBC Bank plc, JP Morgan Chase,
Malca-Amit Commodities Ltd and Loomis International (UK) Ltd.

(iv) The Custodian will notify each of the Trust and the Sponsor within two
Business Days (i) of the name and address of any new Sub-Custodian (i.e. in
addition to those referred to in (iii) above or previously notified pursuant to
this clause 8.1(iv)) to be used by the Custodian for the purposes of this
Agreement, or (ii) if it terminates its relationship with any Sub-Custodian that
it uses for the purposes of this Agreement. The Custodian will otherwise provide
the reports set forth on Schedule B with respect to Sub-Custodians and any
Indirect Sub-Custodians.

(v) The receipt of notice by each of the Trust and the Sponsor that the
Custodian has selected a Sub-Custodian shall not be deemed to limit the
Custodian’s responsibility in selecting such Sub-Custodian.

 

8.2 Liability: Except for the Custodian’s obligations under clauses 2.7, 7.2,
7.3 and 7.4, the Custodian shall not be liable in contract, tort or otherwise
for any loss, damage or expense arising directly or indirectly from an act or
omission, or insolvency, of any Sub-Custodian or any further delegate of such
Sub-Custodian unless the appointment of that Sub-Custodian was made by the
Custodian fraudulently, negligently or in bad faith.

 

8.3 Notice: The Custodian will provide the Trust upon request with the name and
address of any Sub-Custodian the Custodian selects and Indirect Sub-Custodian
selected or used by such Sub-Custodian, along with any other information which
the Trust may reasonably request concerning the appointment of such
Sub-Custodian or such Indirect Sub-Custodian.

 

8.4 Monitoring: The Custodian shall monitor the conduct of each Sub-Custodian
and, where it is legally permissible for it to do so, promptly advise the Trust
of any difficulties or problems (financial, operational, or otherwise) existing
with respect to such Sub-Custodian of which it is aware and will take
appropriate and lawful action to protect and safekeep the Trust’s Physical Gold
deposited with such Sub-Custodian, including to the extent feasible, the
withdrawal of such Physical Gold from such Sub-Custodian.

 

11



--------------------------------------------------------------------------------

9. REPRESENTATIONS

 

9.1 Each party represents and warrants to the other party, on the basis that
each of its following representations and warranties is deemed repeated each
time that a notice is given for the deposit or withdrawal of Physical Gold under
this Agreement, that:

 

  (a) it is duly constituted and validly existing under the laws of its
jurisdiction of constitution;

 

  (b) it has all necessary authority, powers, consents, licences and
authorizations and has taken all necessary action to enable it lawfully to enter
into and perform its duties and obligations under this Agreement;

 

  (c) the person or persons entering into this Agreement on its behalf has or
have been duly authorized to do so; and

 

  (d) this Agreement and the obligations created under it are binding upon it
and enforceable against it in accordance with the terms of this Agreement
(subject to applicable principles of equity) and do not and will not violate the
terms of the Rules, any applicable laws or any order, charge or agreement by
which it is bound.

 

9.2 The Custodian represents and warrants to the Trust, on the basis that each
of its following representations and warranties is deemed repeated each time
that a notice is given for the deposit or withdrawal of Physical Gold under this
Agreement, that:

 

  (a) it is a bank, duly organized under the laws of its country of organization
as set forth above, and is regulated as such by that country’s government or any
agency thereof; and

 

  (b) it is a member of the LBMA.

 

10. FEES AND EXPENSES

 

10.1 Fees: For the Custodian’s services under this Agreement, the Custodian and
the Sponsor have entered into a separate agreement, to which the Custodian has
agreed, under which the Sponsor shall pay the Custodian’s fee for services under
this Agreement.

 

10.2

Expenses: Pursuant to a separate written agreement between the Sponsor and the
Custodian, to which the Custodian has agreed, the Sponsor shall pay to the
Custodian on demand all costs, charges and expenses (excluding (i) any relevant
taxes and VAT (if chargeable), duties and other governmental charges, (ii) fees
for storage of the Physical Gold and any fees and expenses of Sub-Custodians,
which will be recovered under clause 10.1, and (iii) indemnification obligations
of a Fund under clause 11.5, which will be paid pursuant to the following
sentence) incurred by the Custodian in connection with the performance of its
duties and obligations under this Agreement or otherwise in connection with the
Physical Gold. A Fund will procure payment on demand, solely from and to the
extent of the assets of the Fund, of any other costs,

 

12



--------------------------------------------------------------------------------

  charges and expenses not assumed by the Sponsor under its agreement with the
Custodian referenced in this clause 10.2 (including any relevant taxes (other
than VAT, which is addressed in clause 13.1), duties, other governmental charges
and indemnification claims of the Custodian payable by the Fund pursuant to
clause 11.5, but excluding fees for storage of the Physical Gold and any fees
and expenses of Sub-Custodians, which will be recovered under clause 10.1)
incurred by the Custodian in connection with the Physical Gold.

 

10.3 Credit Balances: No interest or other amount will be paid by the Custodian
on any credit balance on a Fund Allocated Account.

 

10.4 No Recovery from a Fund: Amounts payable pursuant to this clause 10
(including clause 10.5) shall not be debited from a Fund Allocated Account, but
shall be payable, as applicable, by the Sponsor or by the Trust on behalf of the
Fund, and the Custodian hereby acknowledges that it will have no recourse
against Physical Gold standing to the credit of the Fund Allocated Account or to
the Trust in respect of any such amounts.

 

10.5 Default Interest: If the Trust or the Sponsor, as applicable, fails to
procure payment to the Custodian of any amount when it is due, the Custodian
reserves the right to charge the relevant party interest (both before and after
any judgment) on any such unpaid amount calculated at a rate equal to 1% above
the overnight London Interbank Offered Rate (LIBOR) (or, if LIBOR is
discontinued, an industry accepted replacement rate for LIBOR) for the currency
in which the amount is due. Interest will accrue on a daily basis and will be
due and payable by the relevant party as a separate debt.

 

11. SCOPE OF RESPONSIBILITY

 

11.1 Exclusion of Liability: The Custodian will use reasonable care in the
performance of its duties under this Agreement and will only be responsible for
any loss or damage suffered by a Fund as a direct result of any negligence,
fraud or willful default on its part in the performance of its duties, and in
which case its liability will not exceed the market value of the Gold credited
to the Fund Unallocated Account and the Fund Allocated Account at the time such
negligence, fraud or willful default is either discovered by or notified to the
Custodian (such market value calculated using the nearest available LBMA Gold
Price PM following the occurrence of such negligence, fraud or willful default),
provided that, in the case of such discovery by or notification to the
Custodian, the Custodian notifies the Sponsor and the Trust promptly after any
discovery of such negligence, fraud or willful default. If the Custodian
delivers from a Fund Allocated Account Gold that is not of the fine weight the
Custodian has represented to the Fund or that is not in accordance with the
Rules, recovery by the Fund, to the extent such recovery is otherwise allowed,
shall not be barred by any delay in asserting a claim because of the failure to
discover the corresponding loss or damage regardless of whether such loss or
damage could or should have been discovered.

 

11.2 No Duty or Obligation: The Custodian is under no duty or obligation to make
or take, or require any Sub-Custodian to make or take, any special arrangements
or precautions beyond those required by the Rules or as specifically set forth
in this Agreement.

 

13



--------------------------------------------------------------------------------

11.3 Insurance: The Custodian (or one of its Affiliates) shall make such
insurance arrangements from time to time in connection with the storage of the
Trust’s Gold under this Agreement as the Custodian considers appropriate and
will be responsible for all costs, fees and expenses (including any relevant
taxes) in relation to such insurance policy or policies. The Custodian shall
provide the Trust with evidence of the Custodian’s insurance upon execution of
this Agreement and, at the Trust’s request, within 10 Business Days following
the end of the calendar year. Additionally, the Custodian will allow the Trust
and the Sponsor, upon 10 Business Days’ prior written notice, to review such
insurance in connection with the preparation of any registration statement under
the United States Securities Act of 1933, as amended, covering any Shares, or
any amendment thereto. Any permission to review the Custodian’s insurance is
limited to the term of this Agreement and is conditioned on the reviewing party
executing a form of confidentiality agreement provided by the Custodian, or if
the confidentiality agreement is already in force, acknowledging that the review
is subject thereto. In the event of a reduction, cancellation or non-renewal of
the Custodian’s insurance, or a change in the provider of the Custodian’s
insurance, the Custodian will give the Trust and the Sponsor written notice of
any such event within no more than 10 Business Days after the date of any such
event.

 

11.4 Force Majeure: The Custodian shall not be liable for any delay in
performance, or for the non-performance, of any of its obligations under this
Agreement by reason of any cause beyond the Custodian’s reasonable control. This
includes any act of God or war or terrorism, any breakdown, malfunction or
failure of, or connected with, any communication, computer, transmission,
clearing or settlement facilities, industrial action, or acts, rules and
regulations of any governmental or supra national bodies or authorities or any
relevant regulatory or self-regulatory organization.

 

11.5 Indemnity: Each Fund, solely from and to the extent of the assets of that
Fund, shall indemnify and keep indemnified the Custodian (on an after tax basis)
on demand against all costs and expenses, damages, liabilities and losses (other
than VAT, which is addressed in clause 13.1) and the expenses assumed by the
Sponsor under its agreement with the Custodian referenced in clause 10.2) which
the Custodian may suffer or incur, directly or indirectly in connection with
services provided to the Fund under this Agreement, except to the extent that
such sums are due directly to the negligence, willful default or fraud of the
Custodian. The foregoing indemnity shall also not apply to the Custodians’ fees
that are paid by the Sponsor pursuant to clause 10.1.

 

11.6 Trust Liability: This Agreement is executed by or on behalf of the Trust
with respect to each of the Funds and the obligations hereunder are not binding
upon any of the trustees, officers or shareholders of the Trust individually.
Separate and distinct records are maintained for each Fund and the assets
associated with any such Fund are held and accounted for separately from the
other assets of the Trust, or any other Fund of the Trust. The Custodian
acknowledges that the Custodian is not entitled to use the assets of a
particular Fund to discharge the debts, liabilities, obligations and expenses
incurred, contracted for, or otherwise existing with respect to the Trust
generally or any other Fund, and none of the debts, liabilities, obligations and
expenses incurred, contracted for, or otherwise existing with respect to the
Trust generally or any such other Fund shall be enforceable against the assets
of that particular Fund. The Trust’s Declaration of Trust is on file with the
Trust.

 

14



--------------------------------------------------------------------------------

11.7 Custodian’s Interests and Affiliates’ Interests: The Custodian has the
right, without notifying the Trustee, to act upon the Trust’s instructions or to
take any other action permitted by the terms of this Agreement where:

 

  (a) the Custodian, directly or indirectly, has a routine business interest in
the consequences of such instruction or action;

 

  (b) except as otherwise provided in this Agreement, the Custodian processes
the Trust’s instructions on an aggregated basis together with similar
instructions from other clients; or

 

  (c) the Custodian, except as otherwise provided in this Agreement, has a
relationship with another party which does or may create a conflict with its
duty to a Fund or the Trust including (without prejudice) circumstances where
the Custodian or any of its associates may (i) act as financial adviser, banker
or otherwise provide services to a contract counterparty of a Fund or the Trust;
(ii) act in the same arrangement as agent for more than one client; or
(iii) earn profits from any of the activities listed herein.

The Custodian or any of its divisions, branches or Affiliates may be in
possession of information tending to show that the action required by a Fund’s
instructions may not be in the Fund’s best interests, but shall not have any
duty to disclose any such information.

 

12. TERMINATION

 

12.1 Notice: Any termination notice given by the Trust, on behalf of a Fund
under clause12.2 must specify:

 

  (a) the date on which the termination will take effect;

 

  (b) the person to whom the Physical Gold is to be transferred; and

 

  (c) all other necessary arrangements for the transfer of Physical Gold to the
order of the Fund.

 

12.2 Term: This Agreement shall have a fixed term up to and including 4 (four)
years and will automatically renew for further successive terms of 1 (one) year
thereafter unless terminated by the parties in accordance with this clause 12;
provided that during such periods (i) either the Trust, on behalf of one or more
Funds, or the Custodian may terminate this Agreement for any reason or for no
reason by giving not less than 90 days’ written notice to the other party and
(ii) this Agreement may be terminated immediately upon written notice as
follows:

 

15



--------------------------------------------------------------------------------

  (a) by the Trust, if the Custodian ceases to offer the services contemplated
by this Agreement to its clients or proposes to withdraw from the gold bullion
business;

 

  (b) by the Trust or the Custodian, if it becomes unlawful for the Custodian to
be a party to this Agreement or to offer its services to the Trust on the terms
contemplated by this Agreement or if it becomes unlawful for a Fund or the Trust
to receive such services or for the Trust to be a party to this Agreement;

 

  (c) by the Custodian, if there is any event which, in the Custodian’s
reasonable view, indicates the Trust’s or the Sponsor’s insolvency or impending
insolvency;

 

  (d) by the Trust, if there is any event which, in the Sponsor’s reasonable
view, indicates the Custodian’s or the Sponsor’s insolvency or impending
insolvency;

 

  (e) by the Trust, with respect to one or more Funds if a Fund or the Trust is
to be terminated; or

 

  (f) by the Trust or by the Custodian, if the Unallocated Gold Account
Agreement ceases to be in full force and effect at any time.

 

12.3 Change in the Sponsor: If there is any change in the identity of the
Sponsor, then the Custodian, the Sponsor and the Trust shall, subject to the
last sentence of this clause 12.3, execute such documents and shall take such
actions as the new Sponsor and the outgoing Sponsor may reasonably require for
the purpose of vesting in the new Sponsor the rights and obligations of the
outgoing Sponsor, and releasing the outgoing Sponsor from its future obligations
under this Agreement. The Custodian’s obligations under this clause 12.3 shall
be conditioned on the Custodian having conducted due diligence in accordance
with its internal procedures to the Custodian’s reasonable satisfaction on any
such new Sponsor.

 

12.4 Redelivery Arrangements: If the Trust does not make arrangements acceptable
to the Custodian for the delivery of the Physical Gold, the Custodian may
continue to maintain the applicable Fund Allocated Account, in which case the
Custodian will continue to charge the fees and expenses payable under clause 10.
If the Trust has not made arrangements acceptable to the Custodian for the
transfer of Physical Gold from a Fund Allocated Account within 6 months of the
date specified in the termination notice as the date on which the termination
will take effect, the Custodian will be entitled to close the Fund Allocated
Account and sell the Physical Gold (at such time and on such markets as the
Custodian considers appropriate) and account to the Fund for the proceeds.

 

12.5 Effect of Termination; Existing Rights: Termination of this Agreement with
respect to the coverage of any one Fund shall in no way affect the rights and
duties under this Agreement with respect to any other Fund. Termination shall
not affect rights and obligations then outstanding under this Agreement which
shall continue to be governed by this Agreement until all obligations have been
fully performed.

 

16



--------------------------------------------------------------------------------

13. VALUE ADDED TAX

VAT Inclusive: All sums payable or other consideration provided to the Custodian
by the Trust or the Sponsor in connection with this Agreement and the
Unallocated Gold Account Agreement (including pursuant to the separate agreement
referred to in clause 10.1 of this Agreement) shall be deemed to be inclusive of
VAT.

 

14. NOTICES

 

14.1 Notices: Except as provided in clauses 2.4, 5.2 and 16.5, any notice or
other communication shall be delivered personally or sent by first class post,
pre-paid recorded delivery (or air mail if overseas), authenticated electronic
transmission (including email and SWIFT) or such other electronic transmission
as the parties may from time to time agree, to the party due to receive the
notice or communication, at its address, number or destination set out in clause
14.3 or another address, number or destination specified by that party by
written notice to the other.

 

14.2 Deemed Receipt of Notice: A notice or other communication under or in
connection with clause 14.1 will be deemed received only if actually received or
delivered.

 

14.3 Contact Information: The contact information of the parties for the
purposes of clauses 5.2 and 14.1 is:

The Custodian:

ICBC Standard Bank Plc

20 Gresham Street

London

EC2V 7JE

Attention: Precious Metals Operations

E-mail: London.PreciousMetalsOperations@icbcstandard.com and
Bullion.Physical@icbcstandard.com

The Trust:

World Gold Trust

c/o WGC USA Asset Management Company, LLC

685 Third Avenue, 27th Floor

New York, NY 10017

Attention: General Counsel

Facsimile: 212-688-0410

Telephone: 212-317-3800

The contact information of the Sponsor for purposes of receiving notices under
this Agreement is:

 

17



--------------------------------------------------------------------------------

The Sponsor:

WGC USA AssetManagement Company, LLC

685 Third Avenue, 27th Floor

New York, NY 10017

Attention: Managing Director, Investment

Facsimile: 212-688-0410

Telephone: 212-317-3800

E-Mail: Greg.Collett@gold.org

 

14.4 Recording of Calls: The Custodian and the Trust may each record telephone
conversations without use of a warning tone. Such recordings will be the
recording party’s sole property and accepted by the other party hereto as
evidence of the orders or instructions that are permitted to be given orally
under this Agreement, provided that (i) in case of any dispute or disagreement
regarding any conversation so recorded the recording party will promptly share
the recordings with the other party and its representatives and (ii) the
recording party will have no obligation to retain any such recordings prior to
becoming aware of any such dispute or disagreement.

 

15. GENERAL

 

15.1 Amendment of Schedules: The name of any Fund listed on Schedule A may be
changed by the Sponsor without amendment to this Agreement provided that the
Trust shall notify the Custodian promptly upon, and provide the Custodian with
documentary evidence of, any such name change. Additional series of the Trust
(each a “New Fund”) may from time to time become parties to this Agreement by
(a) delivery to the Custodian of (i) an instrument of adherence agreeing to
become bound by and party to this Agreement executed by the Trust on behalf of
such New Fund, and (ii) an amendment and restatement of Schedule A setting forth
the New Fund, and (b) upon receipt of the foregoing documents, the Custodian may
agree in writing to the addition of such New Fund, which agreement shall not be
unreasonably withheld.

 

15.2 No Advice: The Custodian’s duties and obligations under this Agreement do
not include providing the other party with investment advice. In asking the
Custodian to open and maintain a Fund Allocated Account, the Trust acknowledges
that the Custodian shall not owe to a Fund or the Trust any duty to exercise any
judgement on its behalf as to the merits or suitability of any deposits into, or
withdrawals from, the Fund Allocated Account.

 

15.3 Rights and Remedies: The Custodian hereby waives any right it has or may
hereafter acquire to combine, consolidate or merge the Metal Accounts with any
other account of the Trust or a Fund or to set off any liabilities of the Trust
or a Fund to the Custodian and agrees that it may not set off, transfer or
combine or withhold payment of any sum standing to the credit or to be credited
to the Metal Accounts in or towards or conditionally upon satisfaction of any
liabilities to it of the Trust or a Fund. Subject thereto, the Custodian’s
rights under this Agreement are in addition to, and independent of, any other
rights which the Custodian may have at any time in relation to the Metal
Accounts.

 

18



--------------------------------------------------------------------------------

15.4 Business Day: If an obligation of a party would otherwise be due to be
performed on a day which is not a New York Business Day or a London Business
Day, as the case may be, in respect of a Fund Allocated Account, such obligation
shall be due to be performed on the next succeeding New York Business Day or
London Business Day, as the case may be, in respect of the Fund Allocated
Account.

 

15.5 Assignment: This Agreement is for the benefit of and binding upon both the
Custodian and the Trust and their respective successors and assigns. Save as
expressly provided in clause 12.3 and this clause 15.5, no party may assign,
transfer or encumber, or purport to assign, transfer or encumber, any right or
obligation under this Agreement unless the other party otherwise consents in
writing. This clause shall not restrict the Custodian’s power to merge or
consolidate with any party, or to dispose of all or part of its custody
business, and further provided that this clause shall not restrict the Trust
from assigning its rights hereunder to a Shareholder to the extent required for
the Trust to fulfill its obligations.



15.6 Amendments: Any amendment to this Agreement must be agreed in writing and
be signed by the Trust and the Custodian. Unless otherwise agreed, an amendment
will not affect any legal rights or obligations which may already have arisen.

 

15.7 Partial Invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

 

15.8 Liability: Nothing in this Agreement shall exclude or limit any liability
which cannot lawfully be excluded or limited (e.g. liability for personal injury
or death caused by negligence).

 

15.9 Entire Agreement: This Agreement and the Unallocated Gold Account Agreement
represent the entire agreement between the parties in respect of their subject
matter. This Agreement and the Unallocated Gold Account Agreement supersede and
replace any prior existing agreement between the parties hereto relating to the
same subject matter.

 

15.10 Counterparts: This Agreement may be executed in any number of
counterparts, each of which when executed and delivered is an original, but all
the counterparts together constitute the same agreement.

 

15.11 Compliance with Laws: Each party undertakes that in the performance of
this Agreement and transactions connected with this Agreement it shall comply
with all applicable anti-bribery and anti-corruption laws, sanctions, accounting
and anti-money laundering legislation and shall maintain adequate and
appropriate policies and procedures designed to ensure and which are reasonably
expected to ensure continued compliance with such anti-bribery and
anti-corruption laws, sanctions, accounting and anti-money laundering
legislation. Furthermore and in connection with the foregoing, the Trust
undertakes to the Custodian that it has conducted appropriate due diligence on
any recipient of Gold and that the Trust will comply with any reasonable
requests the Custodian may make from time to time for confirmation and evidence
that the Trust has complied with its obligations pursuant to this clause 1.5.11
(including in respect of Authorized Participants, the Sponsor and Shareholders)
and acknowledges that should it fail to do so the Custodian may terminate this
Agreement immediately in accordance with the provisions of clause 12.2(ii)
above.

 

19



--------------------------------------------------------------------------------

16. GOVERNING LAW AND JURISDICTION

 

16.1 Governing Law: This Agreement is governed by, and will be construed in
accordance with, English law.

 

16.2 Jurisdiction: The Trust and the Custodian agree that the courts of the
State of New York, in the United States of America, and the United States
federal court located in the Borough of Manhattan in such state, are to have
jurisdiction to settle any Disputes which may arise out of or in connection with
this Agreement and, for these purposes the Trust and the Custodian irrevocably
submits to the non-exclusive jurisdiction of such courts, waive any claim of
forum non conveniens and any objection to laying of venue, and further waive any
personal service.

 

16.3 Waiver of Immunity: To the extent that a party may in any jurisdiction
claim any immunity from suit, judgment, enforcement or otherwise howsoever, such
party agrees not to claim, and irrevocably waives, any such immunity to which it
would otherwise be entitled to (whether on grounds of sovereignty or otherwise)
to the full extent permitted by the laws of such jurisdiction.

 

16.4 Third Party Rights: Except with respect to the Sponsor, which shall be
considered a beneficiary (as applicable) of clauses 2.7, 2.8,3.2,4.3, 6.2, 8.1,
11.1, 11.3, 12.3, 14.3, and 16.4, the Custodian does not owe any duty or
obligation or have any liability towards any person who is not a party to this
Agreement. Except as set forth in this clause 16.4, this Agreement does not
confer a benefit on any person who is not a party to it. The parties to this
Agreement do not intend that any term of this Agreement shall be enforceable by
any person who is not a party to it and do intend that the Contracts (Rights of
Third Parties) 1999 Act shall not apply to this Agreement, provided that the
Sponsor may enforce its rights under clauses 2.7, 2.8, 3.2, 4.3, 6.2, 8.1, 11.1,
11.3, 12.3, 14.3 and 16.4.

 

16.5 Service of Process: Process by which any proceedings are begun may be
served on a party by being delivered to the party’s address specified below.
This does not affect any right to serve process in another manner permitted by
law.

Custodian’s Address for service of process:

ICBC Standard Bank Plc

20 Gresham Street

London

EC2V 7JE

Attention: The Head of Legal

Trust’s Address for service of process:

World Gold Trust

c/o WGC USA Asset Management Company, LLC

 

20



--------------------------------------------------------------------------------

685 Third Avenue, 27th Floor

New York, NY 10017

Attention: General Counsel

Facsimile: 212-688-0410

Telephone: 212-317-3800

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
out on the cover page of this Agreement.

Signed on behalf of

ICBC STANDARD BANK PLC

By its authorized signatories

 

Signature   /s/ Dominique Spurr     Signature     /s/ Paul McKerrell  

 

Name   Dominique Spurr     Name   Paul McKerrell   Title   Legal Department ICBC
Standard Bank Plc     Title   Authorised Signatory   Date   19 / 06 / 2018    
Date   19 / 06 / 2018  

Signed on behalf of

WORLD GOLD TRUST

on behalf of its series set forth on Schedule A

By its authorized signatory

 

Signature   /s/ Gregory S. Collett Name   Gregory S. Collett Title   Vice
President Date   June 14, 2018

[Signature Page to Allocated Gold Account Agreement]

 

22



--------------------------------------------------------------------------------

Schedule A

List of Funds

SPDR® Gold MiniShares Trust

 

1



--------------------------------------------------------------------------------

Schedule B

Notices and Reports

The Custodian shall provide the following notices and reports via email to
fundops@gold.org or other electronic delivery as agreed upon:

 

(1) For each London Business Day, by no later than 9:00 a.m. NY Time on the
following London Business Day:

 

  (a) information (i) showing the increases and decreases to the Physical Gold
standing to a Fund’s credit in the Fund’s Allocated Account and identifying
separately each transaction and the New York or London Business Day on which it
occurred and (ii) identifying each individual bar of Physical Gold held in a
Fund Allocated Account;

 

  (b) a notification of (i) each separate transaction, if any, transferring Gold
to a Fund Allocated Account from the corresponding Fund Unallocated Account,
(ii) the amount of Gold, if any, transferred from the Fund Allocated Account to
the corresponding Fund Unallocated Account, and (iii) the closing balance of
Physical Gold held in a Fund Allocated Account for such London Business Day;

 

  (c) on the Phoenix Portal (or where the Phoenix Portal is not used or not
available for any reason whatsoever, a pdf file sent by email), a list of all
bars of Physical Gold held in a Fund’s Allocated Account, which list shall be
updated at least daily and include the following information for each bar of
Physical Gold: (i) relevant vault location, (ii) gross weight, (iii) fineness,
(iv) serial identification number, (v) size, (vi) fine ounces, and
(vii) applicable refinery name; and

 

  (d) such other information about the increases and decreases to the Gold
standing to a Fund’s credit in the Fund Allocated Account on a same day basis at
such other times and in such other form as the Trust and the Custodian shall
agree.

 

(2) Written and telephonic notification to the Trust by no later than 2 (two)
London Business Days after the Custodian’s discovery (or receipt of
notification, as the case may be) of the occurrence of each of the following
events:

 

  (a) an error or reversal of an error in an entry to a Fund Allocated Account,
including an error in an entry regarding the fineness or weight of Physical Gold
in the Fund Allocated Account;

 

  (b) any failure of Physical Gold held for the benefit of the Trust to be in
accordance with current LBMA market practices with regard to weight lists or
refiner, assay, serial number and gross and fine weight and by any other marks
required for the identification of a bar of Physical Gold under the Rules,
including without limitation the removal of a refiner from LBMA’s Good Delivery
List for gold;

 

  (c) in the event any refiner of gold bars is removed from the LBMA’s Good
Delivery List of accredited refiners, information regarding Physical Gold
produced by such refiner and held for the benefit of the Fund or Trust:

 

1



--------------------------------------------------------------------------------

  (i) the name of such refiner; and

 

  (ii) information regarding the vault location, gross weight, fineness, serial
ID number, size, and fine ounces regarding any such gold bars;

 

  (d) any difficulties or problems existing with respect to a Sub-Custodian
(where legally permissible for the Custodian to provide such information); and

 

  (e) any failure or delay in the provision by the Custodian of any reports
required to be provided by it under this Agreement, the cause for any such
failure or delay (where it is legally permissible for it to provide this), and
the date (or, if unknown, the reasonably estimated date) by which any such
report will be provided.

 

(3) Notification to the Trust of the following by no later than 2 (two) London
Business Days after the occurrence of any of the following:

 

  (a) the name and address of any newly selected Sub-Custodian or any
Sub-Custodian no longer used by the Custodian, in both cases for the purposes of
this Agreement;

 

  (b) the name of any Indirect Sub-Custodian newly selected or used, or no
longer used, by any Sub-Custodian, in both cases for the purposes of this
Agreement; and

 

  (c) the amount of the Trust’s Physical Gold and length of time held at any
Sub-Custodian required to be reported pursuant to item (a) above.

 

(4) Within a reasonable time after the end of each calendar month a statement of
account for each Fund Allocated Account which shall include the opening and
closing monthly balance and all transfers to and from each Fund Allocated
Account, accompanied by one or more weight lists containing information
sufficient to identify each bar of Physical Gold held in a Fund Allocated
Account as of the last London Business Day of the calendar month and the party
having physical possession thereof, including any Sub-Custodian or any Indirect
Sub-Custodian.

 

(5) Notification to the Trust, by no later than 10 (ten) London Business Days
after the end of each calendar quarter and calendar year, stating the following:

 

  (a) the amount of assets held for the Trust by the Custodian and each
Sub-Custodian or Indirect Sub-Custodian as of the end of the respective calendar
quarter; or

 

  (b) that the Trust has no such holdings as of the end of the respective
calendar quarter.

 

2